              Case 4:21-cv-03683-JSW Document 11 Filed 07/29/21 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                              NORTHERN DISTRICT OF CALIFORNIA
 7
                                          OAKLAND DIVISION
 8

 9 STRIKE 3 HOLDINGS, LLC,                                 Case Number: 4:21-cv-03683-JSW

10                          Plaintiff,
                                                           Honorable Jeffrey S. White
11 vs.

12 JOHN DOE subscriber assigned IP address                 [PROPOSED] ORDER ON
   23.123.141.3,                                           PLAINTIFF’S EX-PARTE
13                                                         APPLICATION FOR EXTENSION OF
                     Defendant.                            TIME WITHIN WHICH TO
14                                                         EFFECTUATE SERVICE ON JOHN
                                                           DOE DEFENDANT AND FOR
15                                                         CONTINUANCE OF THE INITIAL
                                                           CASE MANAGEMENT CONFERENCE
16                                                          AS MODIFIED
17          THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of

18 an Order extending the time within which to effectuate service on John Doe Defendant with a

19 summons and Complaint and continuance of the Initial Case Management Conference currently

20 scheduled for August 20, 2021, and the Court being duly advised in the premises does hereby:

21          ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until

22 October 24, 2021 to effectuate service of a summons and Complaint on Defendant and the
                                                                                       January 7, 2022
23 Initial Case Management  Conference   scheduled for August 20, 2021 is continued to December

24 3, 2021 at 11:00 a.m.

25          DONE AND ORDERED.
            July 29, 2021
26 Dated: ______________________                    By: ____________________________
                                                           United States District Judge
27                                                         Hon. Jeffrey S. White
28
                                                       1

     [Proposed] Order on Ex-Parte Application for Extension to Effectuate Service and for Continuance of the
     Initial Case Management Conference                                      Case No. 4:21-cv-03683-JSW
